JONES, J.
There is no evidence that the proposition made by Mr. Chambers was accepted or assented to by Dr. Meade. Hence, the verdict below was sustained by the evidence and the judgment must be reversed.
In the general charge we find the following statement:
“No issue is raised whatever by the defendant executor. His answer is a mere general denial.”
And on the same page:
“You have the right to disregard any evidence that you choose and consider that only which appeals to your sense of justice and fairness. ’ ’
The exact language last quoted was found to be erroneous-in Rosenthal v. Schreiber, Court Index of May 27, 1912.
To say that a general denial raises no issue is so clearly erroneous as -to make comment unnecessary. It may not have been prejudicial here.
Smith and Swing, JJ., concur.